BURGESS, P. J.
By an information filed by the prosecuting attorney of Buchanan county, the defend*258ants, Thomas O’Connor and Henry Bressman, were jointly charged with a felonious assault with intent to kill one Alpha Ash. The assault was alleged to have been committed with a brick, a deadly weapon. At the November term, 1905', the defendants were tried before the court and a jury, found guilty as charged, and their respective punishments fixed at two years imprisonment in the penitentiary. They appeal.
No bill of exceptions has been filed in this case, nor are the defendants represented in this court.
The information is in approved form, and properly verified.
Finding no reversible error in the record, the judgment is affirmed.
All concur.